DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., US 9046776.
The scope of the instant invention is drawn to a blank-mask for EUV, comprising: a substrate; a reflection film that is stacked on the substrate; and an absorbing film that is stacked on the reflection film, wherein the reflection film includes: at least one Mo/Si layer including a Mo layer made of a material containing Mo and a Si layer made of a material containing Si; and at least one Ru/Si layer including a Ru layer made of a material containing Ru and a Si layer made of a material containing Si.
The prior art reference describes, teaches and suggests the claimed embodiments.  A reticle for use in an extreme ultraviolet (EUV) lithography tool includes a trench formed in the opaque border formed around the image field of the reticle.  The trench is coated with an absorber material.  The reticle is used in an EUV lithography tool in conjunction with a reticle mask and the positioning of the reticle mask and the presence of the trench combine to prevent any divergent beams of radiation from reaching any undesired areas on the substrate being patterned.  In this manner, only the exposure field of the substrate is exposed to the EUV radiation.  Pattern integrity in neighboring fields is maintained.
Claim 1 describes a reticle for patterning a semiconductor device in an extreme ultraviolet (EUV) lithography tool, said reticle comprising: a reticle substrate including a base material having a pattern side and an opposed back side and having an image field and an opaque border region at least partially surrounding said image field, wherein said pattern side includes a trench in said base material, said trench disposed completely within said opaque border region;  and an absorber material along sidewalls and a bottom of said trench.  
Claim 5 further limits said absorber material further forms a pattern in said image field and further comprising a multilayer reflective material formed of Mo and Si and disposed between said absorber material and the bottom and sidewalls of said trench and between said absorber material and said pattern side, in said image field.
.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al., US 9207529.
The scope of the instant invention is drawn to a blank-mask for EUV, comprising: a substrate; a reflection film that is stacked on the substrate; and an absorbing film that is stacked on the reflection film, wherein the reflection film includes: at least one Mo/Si layer including a Mo layer made of a material containing Mo and a Si layer made of a material containing Si; and at least one Ru/Si layer including a Ru layer made of a material containing Ru and a Si layer made of a material containing Si.
The prior art reference describes, teaches and suggests the claimed embodiments.  A process for producing a reflective mask blank for EUV lithography (EUVL), which comprises forming a multilayer reflective film for reflecting EUV light on a film-forming surface of a substrate, then forming a protective layer for protecting the multilayer reflective film, on the multilayer reflective film, and forming an absorber layer for absorbing EUV light, on the protective layer, to produce a reflective mask blank for EUVL, wherein the multilayer reflective film is a Mo/Si multilayer reflective film, the protective layer is a Ru layer or a Ru compound layer, the absorber layer is a layer containing at least Ta and N, and after forming the Mo/Si multilayer reflective film, the protective layer is formed, and after forming a Si thin film or Si oxide thin film having a thickness of at most 2 nm on the protective layer, the absorber layer is formed.
Claim 1 describes a process for producing a reflective mask blank for EUV lithography (EUVL), which comprises forming a multilayer reflective film for reflecting EUV light on a film-forming surface of a substrate, then forming a protective layer for protecting the multilayer reflective film, on the multilayer reflective film, and forming an absorber layer for absorbing EUV light, on the protective layer, to produce a reflective mask blank for EUVL, wherein the multilayer reflective film is a Mo/Si multilayer reflective film, the protective layer is a Ru layer or a Ru compound layer, the absorber layer is a layer containing at least Ta and N, and after forming the Mo/Si multilayer reflective film, the protective layer is formed, and after forming a Si thin film or Si oxide thin film having a thickness of at most 2 nm on the protective layer, the absorber layer is formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737